Title: From Thomas Jefferson to Caldcleugh & Thomas, 28 October 1804
From: Jefferson, Thomas
To: Thomas, Caldcleugh &


               
                  
                     Gentlemen
                  
                  Washington Oct. 28. 04.
               
               Your favor of the 23d. is at hand, and I will thank you to send the lamps (half a dozen) bespoke by mr Claxton which you have imported, with the note of their cost. vessels are constantly coming from Philadelphia to this place, or to Alexandria, which will bring them safely. with respect to the Mantle piece fountain lamps, perhaps you could give me some idea of their forms by a sketch which would enable me to select or decide without the trouble of sending them. those which are gilt or plated would be preferred to glass. Accept my salutations & respects.
               
                  
                     Th: Jefferson
                  
               
            